DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 08/20/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2021.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/27/2019, has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening at a distal tip of the head portion” for a contrast lumen (as recited in claim 9) and “a marker band that encircles the head portion” (as recited in claim 11) (the examiner notes the marker band 170 is shown as inside head portion 140 in figure 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 8 is objected to because of the following informalities:  The claim recites the limitation of “the semi-major axis” in the first line of the claim.  In order to provide proper antecedent basis, the limitation should recite “a semi-major axis.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 9-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginsburg et al. (USPN 4,769,005).
[Claim 1]  Ginsburg teaches a multi-catheter infusion system (figure 1, item 10) comprising: 
a delivery sheath (figure 1, item 12) including: 
a proximal end (figure 1, near 14), a distal end (figure 1, near 16), and a central axis (figure 1; see annotated figure below), a head portion (figure 1, distal portion of 12; see annotated figure below) disposed at the distal end of the delivery sheath (figure 1); 

    PNG
    media_image1.png
    330
    668
    media_image1.png
    Greyscale

a guidewire lumen (figure 2a, item 24) extending through the delivery sheath and configured to receive a guidewire for positioning the delivery sheath (the lumen is functionally capable of receiving a guidewire), the guidewire lumen (figure 2a, item 24) being aligned with the central axis of the delivery sheath within the head portion (figures 1 and 2), 
a first infusion lumen (figure 2a, item 20) extending through the delivery sheath (figure 1, item 12) along a first path from the proximal end to a first opening (figure 1, item 32) in the head portion, wherein the first path, at the first opening, is disposed at an acute angle to the central axis of the delivery sheath (figures 1 and 2; column 3, lines 24-33), and 
a second infusion lumen (figure 2a, item 22) extending through the delivery sheath (figure 1, item 12) along a second path from the proximal end to a second opening (figure 1, item 34) in the head portion, wherein the second path, at the second opening, is disposed at an acute angle to the central axis of the delivery sheath (figures 1 and 2; column 3, lines 24-33).
[Claims 3 and 9]  Ginsburg teaches the limitations of claim 1, upon which claims 3 and 9 depend.  In addition, Ginsburg discloses the delivery sheath (figure 1, item 12) further includes a contrast lumen (additional lumen) (figure 2a, item 26) including an 
[Claim 4]  Ginsburg teaches the limitations of claim 1, upon which claim 4 depends.  Ginsburg further discloses the guidewire lumen (figure 2a, item 24) includes an opening (figure 2, item 28) at a distal tip of the head portion of the delivery sheath (figures 1 and 2).
[Claims 10 and 11]  Ginsburg teaches the limitations of claim 1, upon which claims 10 and 11 depend.  Ginsburg also teaches the delivery sheath (figure 1, item 12) includes a radiopaque marker (figure 1, item 54, not labeled) at the distal end thereof; wherein the radiopaque marker is a marker band (figure 1; circular rings located “adjacent the lateral exit ports 32-36”) that encircles the head portion of the delivery sheath (figure 1; column 4, lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg et al. (USPN 4,769,005).
[Claim 2]  Ginsburg teaches the limitations of claim 1, upon which claim 2 depends.  In addition, Ginsburg discloses a first infusion catheter (figure 5, item 52) disposed in the first infusion lumen (figure 2a, item 20) (figure 2) and movable relative to the delivery sheath (figure 1, item 12) so as to extend through the first opening (figure 1, 
Ginsburg does not specifically disclose a second infusion catheter disposed in the second infusion lumen and movable relative to the delivery sheath so as to extend through the second opening and transition from a retracted position to an extended position relative to the distal end of the delivery sheath.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to have modified the system taught by Ginsburg, to have included a second infusion catheter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg et al. (USPN 4,769,005), in view of Anand (USPN 8,992,454).
[Claim 5]  Ginsburg teaches the limitations of claim 1, upon which claim 5 depends.  Ginsburg does not specifically disclose the first path of the first infusion lumen (figure 2a, item 20) includes a helical portion that extends at least partially around the guidewire lumen (figure 2a, item 24).
However, Anand teaches a multi-catheter infusion system (figure 1a, item 10) comprising a first infusion lumen (figure 5a, item 40) having a helical portion extending around a second lumen (figure 5a, item 30) (column 8, lines 32-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the first infusion lumen of Ginsburg, to 
[Claim 6]  Ginsburg and Anand teach the limitations of claim 5, upon which claim 6 depends.  Ginsburg further discloses the first path of the first infusion lumen (figure 2a, item 20), at the first opening (figure 1, item 32), is not coplanar with the central axis (figure 2).
[Claims 7 and 8]  Ginsburg and Anand teach the limitations of claim 5, upon which claims 7 and 8 depend.  In addition, Ginsburg teaches the first opening (figure 1, item 32) forms an elliptical edge (figures 1 and 2) on an outer surface of the head portion of the delivery sheath (figure 1, item 12), wherein a semi-major axis of the elliptical edge is disposed at an angle (figure 2; angle of item 30) to the central axis (figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                            09/11/2021